Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 remain for examination. Applicant's arguments filed on 09/13/2022 have been fully considered but they are not persuasive. The rejections are maintained and incorporated by reference the last Office action on 07/21/2022. Accordingly, this action has been made final. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 11, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu U.S. patent 20180096225 A1, in view HAWKINS U.S. 20130268775 A1
As to claim 1, Liu teaches a data protection method, comprising: obtaining a first image; identifying at least one first object image in the first image; 5analyzing the at least one first object image to capture a plurality of first characteristic values of a plurality of first characteristic points of the at least one first object image (Liu Pa. []0004)  [an image processing method comprises steps of receiving an image sequence; when at least one object appears in the image sequence, analyzing a moving trajectory of each object; extracting at least one characteristic point from each moving trajectory; classifying the at least one characteristic point of each moving trajectory within a predetermined time period into at least one cluster; and storing at least one characteristic parameter of each cluster.] See also, [0007] [after receiving the image sequence, the invention analyzes the moving trajectory of each object in the image sequence, extracts the characteristic point from each moving trajectory, and classifies the characteristic point of each moving trajectory within the predetermined time period (e.g. 15 minutes, 30 minutes, etc.) into at least one cluster. Then, the invention stores the characteristic parameter of each cluster. The characteristic parameter of each cluster may be used to generate an image distribution map (e.g. heat map). Since the invention needs not to store the moving trajectory of each object, the invention can reduce data storage amount effectively, so as to reduce hardware loading.]
It is noted that Liu does not appear explicitly disclose generating an encryption key according to the first characteristic values.  
However, HAWKINS discloses generating an encryption key according to the first characteristic values (HAWKINS Pa. [0011-0016 & 0032]) [an array of imaging elements for displaying images, each said imaging element having a predefined location on the display and being controllable according to an associated set of display parameters defining one or more display characteristics of the imaging element… defining a set of locations in said one or more images on the basis of the selected one or more locations… determining values of display parameters associated with the defined set of locations; and generating a security code on the basis of the determined values. & using the security code to generate an encryption key that may be used to decrypt stored data to be displayed on said display or on a further, different, display]
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by HAWKINS to the key generation system of Liu would have yield predictable results and resulted in an improved system, namely, a system that would generating a security code for accessing data based on object image (HAWKINS Pa. [0002])

As to claim 2, the combination of Liu and HAWKINS teaches wherein the first image comprises a plurality of continuous pictures (Liu Pa. []0023) [As shown in FIG. 2, a plurality of objects appears in the image sequence], and capturing the first characteristic values of the first 10characteristic points of the at least one first object image comprises (Liu Pa. []0004)  [an image processing method comprises steps of receiving an image sequence; when at least one object appears in the image sequence, analyzing a moving trajectory of each object; extracting at least one characteristic point from each moving trajectory; classifying the at least one characteristic point of each moving trajectory within a predetermined time period into at least one cluster; and storing at least one characteristic parameter of each cluster.]: determining a plurality of effective characteristic points of the at least one first object image in the continuous pictures (Liu Pa. [0005]) [the processing unit analyzes a moving trajectory of each object, extracts at least one characteristic point from each moving trajectory, classifies the at least one characteristic point of each moving trajectory within a predetermined time period into at least one cluster, and stores at least one characteristic parameter of each cluster into the storage unit], wherein the effective characteristic points have the same characteristic point coordinates and the same characteristic values in a location of the continuous pictures respectively corresponding to the at least one first object image (HAWKINS Pa. [0090]) [The security application 140 may then access the map generated by the graphics-processing component 114, and use the map to convert the user input display coordinates, representing the coordinates of selected imaging elements 117, into pixel locations as defined in the corresponding image file.]; and 15setting the effective characteristic points as the first characteristic points of the at least one first object image (Liu Pa. [0025]) [he processing unit 102 classifies the at least one characteristic point of each moving trajectory within a predetermined time period into at least one cluster (step S16 in FIG. 4). For example, if the predetermined time period is 15 minutes and the characteristic point comprises the begin point, the end point, the turn point, and the stop point of the moving trajectory of the object 30, the invention may classify all of the begin points, the end points, and the turn points within 15 minutes into at least one cluster (e.g. the plurality of clusters R1-R9 shown in FIG. 3) and classify all of the stop points within 15 minutes into at least one cluster (e.g. the plurality of clusters ]
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by HAWKINS to the key generation system of Liu would have yield predictable results and resulted in an improved system, namely, a system that would generating a security code for accessing data based on object image (HAWKINS Pa. [0002])

As to claim 3, the combination of Liu and HAWKINS teaches wherein capturing the first characteristic values of the first characteristic points of the at least one first object image comprises: 20determining the first characteristic points in the at least one first object image (Liu Pa. [0005]) [the processing unit analyzes a moving trajectory of each object, extracts at least one characteristic point from each moving trajectory, classifies the at least one characteristic point of each moving trajectory within a predetermined time period into at least one cluster, and stores at least one characteristic parameter of each cluster into the storage unit]; and scanning an overall pixel of each of the at least one first object image according to a preset image scanning sequence to capture the first characteristic points (HAWKINS Pa. [0102]) [The measure the variation of color values in a selected image may be based on an analysis of the distribution of the color values of its pixels. The analysis may be performed by calculating an average color value (ACV) of pixels in the image involving reading and summing each of the pixel color values in the image and dividing the summed value by the number of pixels within the image. The color value of each of the pixels within the image is compared with the ACV and a difference between the pixel color value and the ACV is determined for each pixel]
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by HAWKINS to the key generation system of Liu would have yield predictable results and resulted in an improved system, namely, a system that would generating a security code for accessing data based on object image (HAWKINS Pa. [0002])
As to claim 4, the combination of Liu and HAWKINS teaches wherein before identifying the at least one first object image in the first image, the data protection method comprises: 25converting the first image to a preset image format (HAWKINS Pa. [0070]) [The graphics-processing component 114 may generate a transformation map that is stored in RAM 108, and used to convert pixel locations as defined in the image or video file into the coordinates of imaging elements]; and performing a grayscale conversion on the adjusted first image to use the grayscale 15File: 104687usf converted first image to identify the at least one first object image (HAWKINS Pa. [0108]) [Although the image depicted is a grayscale image, it will be understood that in practice photographs will typically contain a large variation in color]
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by HAWKINS to the key generation system of Liu would have yield predictable results and resulted in an improved system, namely, a system that would generating a security code for accessing data based on object image (HAWKINS Pa. [0002])
As to claim 5, the combination of Liu and HAWKINS teaches wherein converting the first image to the preset image format comprises: converting the first image to a bitmap image (HAWKINS Pa. [0012]) [array of imaging elements for displaying images, each said imaging element having a predefined location on the display and being controllable according to an associated set of display parameters defining one or more display characteristics of the imaging element]
The conversion of images to bitmap format relates to well-known option in the field of image management, in order to convert an image into specific format that the skilled person would consider with no inventive skills.
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by HAWKINS to the key generation system of Liu would have yield predictable results and resulted in an improved system, namely, a system that would generating a security code for accessing data based on object image (HAWKINS Pa. [0002])
5 As to claim 6, the combination of Liu and HAWKINS teaches, wherein the first characteristic values are a plurality of grayscale values HAWKINS Pa. [0108]) [Although the image depicted is a grayscale image, it will be understood that in practice photographs will typically contain a large variation in color]
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by HAWKINS to the key generation system of Liu would have yield predictable results and resulted in an improved system, namely, a system that would generating a security code for accessing data based on object image (HAWKINS Pa. [0002])

As to claim 7, the combination of Liu and HAWKINS teaches wherein analyzing the at least one first object image comprises: analyzing the at least one first object image according to a speed up robust features 10(SURF) algorithm to capture the first characteristic values of the first characteristic points of the at least one first object image (Liu Pa. []0024)  [may extract the characteristic point from the moving trajectory of the object 30 by Ramer-Douglas-Peucker algorithm or other manners, note: speed up robust features (SURF) algorithm is well known by one skilled in the art]

As to claim 11, the combination of Liu and HAWKINS teaches 20wherein the encryption key is 256-bit password data (HAWKINS Pa. [0005]) [he encryption key is a security code comprising a string of bits that is input to the encryption algorithm with data to transform the data to/from encrypted form. It is desirable that the string of bits be long enough to provide a sufficient level of unpredictability]
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by HAWKINS to the key generation system of Liu would have yield predictable results and resulted in an improved system, namely, a system that would generating a security code for accessing data based on object image (HAWKINS Pa. [0002])

As to claim 16, the combination of Liu and HAWKINS teaches 20 further comprising: performing symmetric key encryption on an original file according to the encryption key to generate an encrypted file (HAWKINS Pa. [0032]) [using the encryption key to decrypt and/or encrypt data stored on a remote computing device]
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by HAWKINS to the key generation system of Liu would have yield predictable results and resulted in an improved system, namely, a system that would generating a security code for accessing data based on object image (HAWKINS Pa. [0002])

As to claim 17, claim 17 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

Claims 8, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu U.S. patent 20180096225 A1, in view HAWKINS U.S. 20130268775 A1 in further view of Wentz US 20200186350 A1.
As to claim 8, the combination of Liu and HAWKINS does not appear explicitly disclose wherein identifying the at least one first object image in the first image comprises: performing a convolutional neural network (CNN) operation on the first image to 15identify the at least one first object image.
However, Wentz discloses wherein identifying the at least one first object image in the first image comprises: performing a convolutional neural network (CNN) operation on the first image to 15identify the at least one first object image (Wentz Pa. [0047]) [Private key extraction may utilize additional corrective measures, including as a nonlimiting example machine learning, neural networks, convolutional neural networks and the like]
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Liu and HAWKINS to the network system of would have yield predictable results and resulted in an improved system, namely, a system that would provide a device identifier circuit that is configured to produce at least an output comprising a secure proof of the module-specific secret. The secure proof includes a delegable, anonymizable signature. (Wentz Pa. [0004])

As to claim 13, the combination of Liu, HAWKINS and Wentz discloses wherein the number system is a 15binary number system (Wentz Pa. [0042]) [Each sequence of optical responses may contain spatiotemporal features that are extremely sensitive to cavity structures. It may be possible to extract long binary keys, including keys on the order of gigabytes]
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Liu and HAWKINS to the network system of would have yield predictable results and resulted in an improved system, namely, a system that would provide a device identifier circuit that is configured to produce at least an output comprising a secure proof of the module-specific secret. The secure proof includes a delegable, anonymizable signature. (Wentz Pa. [0004])

As to claim 14, the combination of Liu, HAWKINS and Wentz discloses further comprising: generating an error-correcting code according to the encryption key (Wentz Pa. [0017]) [outputs may be encoded using error correcting codes]
  Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Liu and HAWKINS to the network system of would have yield predictable results and resulted in an improved system, namely, a system that would provide a device identifier circuit that is configured to produce at least an output comprising a secure proof of the module-specific secret. The secure proof includes a delegable, anonymizable signature. (Wentz Pa. [0004])

As to claim 15, the combination of Liu, HAWKINS and Wentz discloses wherein the error-correcting code is Reed-Solomon codes (RS codes) (Wentz Pa. [0047]) [Error correction may be implemented using MCH codes or any other error correction known to those skilled in the art.]
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Liu and HAWKINS to the network system of would have yield predictable results and resulted in an improved system, namely, a system that would provide a device identifier circuit that is configured to produce at least an output comprising a secure proof of the module-specific secret. The secure proof includes a delegable, anonymizable signature. (Wentz Pa. [0004])

As to claim 20, the combination of Liu, HAWKINS and Wentz discloses 15wherein after determining that the decryption key has been successfully generated, the data protection method further comprises: using an error-correcting code to correct the decryption key; and using the corrected decryption key to decrypt the encrypted file Wentz Pa. [0047]) [approaches to provide error correction over the operating temperature range of the device, to ensure consistency in key extraction. Error correction may be implemented using MCH codes or any other error correction known to those skilled in the art.]
Thus, before the effective filing date, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Liu and HAWKINS to the network system of would have yield predictable results and resulted in an improved system, namely, a system that would provide a device identifier circuit that is configured to produce at least an output comprising a secure proof of the module-specific secret. The secure proof includes a delegable, anonymizable signature. (Wentz Pa. [0004])
Allowable Subject Matter
Claims 9-10, 12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Arguments
a.	It is argued that: Applicant respectfully submits that the currently claim 1 is non-obvious over Liu in view of HAWKINS for at least the following reasons.
Liu (paras. [0024]-[0027]) teaches that the processing unit 102 analyzes a moving
trajectory of each object 30 and extracts at least one of a begin point, an end point, a turn point, and a stop point of the moving trajectory of the object 30. All of the begin points, the end points, and the turn points of the moving trajectory of the object 30 may be classified into the plurality of clusters R1-R9, and all of the stop points may be classified into the plurality of clusters D1-D4. At least one of a begin point, an end point, a turn point, and a stop point of the moving trajectory of the object 30 in Liu are interpreted as the characteristic points in claim 1 of the present application.
	Liu teaches that each cluster R1-R9 and D1-D4 may be represented by a circle, so the characteristic parameter of each cluster R1-R9 and D1-D4 may comprise XY coordinates of a center and a radius of the circle or comprise a number of characteristic points in each cluster R1-R9 and D1-D4. In detail, Liu teaches that the characteristic parameter of each cluster may be obtained after all of begin points, end points, turn points, and stop points of the moving trajectory of the object 30 are classified into the different clusters, but Liu does not teach that the characteristic parameter of all of begin points, end points, turn points, and stop points of the moving trajectory of the object 30 may be obtained. In other words, the characteristic parameter of each cluster in Liu is not interpreted of the characteristic values of characteristic points.
	Furthermore, the technology of the present application is analyzing the at least
one first object image to capture a plurality of first characteristic values of a plurality of
first characteristic points of the at least one first object image, wherein the effective
characteristic points have the same characteristic point coordinates and the same
characteristic values in a location of the continuous pictures respectively corresponding
to the at least one first object image, and the effective characteristic points may be set as the first characteristic points of the at least one first object image. The advantage is to avoid recording the characteristic points that have characteristics that are not obvious or the characteristic points that are mistakenly determined and captured due to an unclear image. In contract, the technology of Liu is analyzing the moving trajectory of each object and extracting at least one of a begin point, an end point, a turn point, and a stop point of the moving trajectory of the object. The moving trajectory of each object may be obtained from composing the continuous pictures. The coordinates of the begin
points, the end points, and the turn points of the moving trajectory of the object 30 should be not the same, and only the coordinates of the stop points may be the same in the continuous pictures. In other words, the technology of Liu needs to use all
characteristic points, not merely use the effective characteristic points. Therefore,
Applicant respectfully submits that Liu fails to disclose the feature “capture a plurality of first characteristic values of a plurality of first characteristic points of the at least one first object image” as recited in claim 1 of the present application.
 For at least the evidences and reasons submitted above, Applicant respectfully
submits that Liu and HAWKINS, taken alone or in a combination fail to teach or disclose
at least the features as highlighted above in the claim 1. Therefore, the claim 1 should
be patentable over the cited references.
Regarding the dependent claims 2-8, 11, 13-17 and 20, since the amended
independent claim 1 are allowable over Liu and HAWKINS, claims 2-8, 11, 13-17 and
20 depending from claim 1 are also allowable as a matter of law.

Examiner’s response a. 
In response to applicant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  
Furthermore, Applicant has argued that “Liu fails to disclose the feature “capture a plurality of first characteristic values of a plurality of first characteristic points of the at least one first object image”
Examiner respectfully submits that claimed limitation is to be given their broadest reasonable interpretation during prosecution, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim. See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2D 1023, 1027 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321, 13 USPQ2D 1320, 1322 (Fed. Cir.
In this case, the combination of Liu and HAWKINS teaches clearly discloses the claimed limitations as discussed below:
obtaining a first image; identifying at least one first object image in the first image; 5analyzing the at least one first object image to capture a plurality of first characteristic values of a plurality of first characteristic points of the at least one first object image (Liu Pa. []0004)  [an image processing method comprises steps of receiving an image sequence; when at least one object appears in the image sequence, analyzing a moving trajectory of each object; extracting at least one characteristic point from each moving trajectory; classifying the at least one characteristic point of each moving trajectory within a predetermined time period into at least one cluster; and storing at least one characteristic parameter of each cluster.]
Emphasis added, paragraph [0007] discloses [after receiving the image sequence, the invention analyzes the moving trajectory of each object in the image sequence, extracts the characteristic point from each moving trajectory, and classifies the characteristic point of each moving trajectory within the predetermined time period (e.g. 15 minutes, 30 minutes, etc.) into at least one cluster. Then, the invention stores the characteristic parameter of each cluster. The characteristic parameter of each cluster may be used to generate an image distribution map (e.g. heat map). Since the invention needs not to store the moving trajectory of each object, the invention can reduce data storage amount effectively, so as to reduce hardware loading]
	Therefore, the Applicant’s arguments are moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491